Voting time
The next item is the vote.
(For the results and other details on the vote: see Minutes)
Mr President, I rise yet again to complain about the time management of this Parliament. Both yesterday and today, we were given a time to vote, and we have abused it yet again. Surely, the sign of a well run and effective Parliament is one that can manage its affairs properly and to time. Can you please urge the authorities to get a grip of this? Otherwise, we will be treated with the contempt we deserve.
Mr President, my point of order regards the first two votes we have today on the calendar for next year and the year after. I have two points to raise, if you please. First of all, these votes simply illustrate how powerless this Parliament really is. Everybody here thinks they are getting more and more power, and more and more influence. But, in point of fact, these amendments are simply to get round the fact that we are obliged to have 12 part-sessions ...
(The President cut off the speaker)
Mr Clark, you have a point of order not a speech. I am sorry, but I have to stop you. We now move on to the vote.
Mr President, I would not normally rise on such a point. As a Vice-President, I respect the Chair.
However, the groups have all been told that the calendar votes, which are very limited - I think there are two amendments - will take place at the beginning of the voting session and not after Mr Schmitt has spoken to the House. I think it is disrespectful to Mr Schmitt to allow people to go and then ask them to come back again for two votes after his speech.
I therefore ask you to put to the House the proposal to modify the agenda that all votes today take place before Mr Schmitt's speech, and we start on the basis of the calendar votes.
(Applause)
Mr McMillan-Scott, I have an answer to what you have just said and it is that on Monday, this Parliament voted the agenda. You will see in the agenda that Parliament voted that the calendar votes would take place from 12:30 to 13:30. This is a decision that Parliament took on Monday.
Mr President, I am sorry to prolong this but as it happens, the voting lists have been circulated to all the groups. If this was an error, it needs to be corrected. It is ridiculous, and disrespectful to the President of one of our Member States and currently in the Presidency, to call the Members back to the House, back to the Chamber, after he has spoken. Let us do it now in the order in which it is on the voting paper. There is no justification for changing this again.
(Applause)
This is how it goes. Every Monday, we vote on the agenda. Listen to me. Do not aargh and oooh. If you want to change the rules, you can do so, but the rules we have say that we vote every Monday on the agenda. We did so this time with those Members who were in the Chamber. Nevertheless, the President has the right to put the agenda to the vote again if a majority of the Members want this, so what I will do is exercise my discretion and ask you: would you like to vote to change the agenda for today? Who is in favour of voting to change the agenda? Who is against? Abstentions?
(Applause)
Having said this, dear colleagues, I remind you that if you want to have a say on the agenda, be here on Mondays.
Mr McMillan-Scott's proposal was to vote on the calendar before the address by the President of Hungary, if indeed time allows - because, as you see, we are actually losing time. Given the time now, I expect that we will have a lot of votes to continue with after the speech by the President. So, who is in favour of voting on the calendar before the President of Hungary's speech, if, in fact, we have the time to do so? Who is against? Abstentions?
So we shall do that: we shall vote on the calendar if we have time before the President of Hungary's speech.
(Objections)
Colleagues, it makes no difference; we will continue the votes anyway after the President has spoken.
(Murmurs of dissent)
I shall exercise my discretion. In order to stop this ridiculousness, I will take the vote on the calendar as the first vote. Is everyone happy now?
(Applause)
OK, you will still be here to vote after the President's speech, but let us go ahead now with the vote on the 2012 calendar.